         Case 1:20-cv-00468-DGL Document 23 Filed 08/10/21 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

DENISE P.,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     20-CV-0468L

                       v.


KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                              Defendant.
________________________________________________


       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On January 27, 2017, plaintiff, then forty-seven years old, filed applications for a period of

disability and disability insurance benefits under Title II of the Social Security Act (the “Act”),

and for supplemental security income under Title XVI of the Act. Plaintiff alleged an inability to

work since January 12, 2016. (Dkt. #13 at 15). Her applications were initially denied. Plaintiff

requested a hearing, which was held on November 2, 2018 via videoconference before

Administrative Law Judge (“ALJ”) Rosanne M. Dummer. The ALJ issued a decision on December

31, 2018, concluding that plaintiff was not disabled under the Social Security Act. (Dkt. #13 at 15-

33). That decision became the final decision of the Commissioner when the Appeals Council

denied review on March 5, 2020. (Dkt. #13 at 1-3). Plaintiff now appeals from that decision.

       The plaintiff has moved for judgment on the pleadings pursuant to Fed. R. Civ. Proc. 12(c)

remanding the matter for further proceedings (Dkt. #16), and the Commissioner has cross moved
             Case 1:20-cv-00468-DGL Document 23 Filed 08/10/21 Page 2 of 6




for judgment on the pleadings affirming the Commissioner’s decision (Dkt. #22). For the reasons

that follow, plaintiff’s motion is denied, the Commissioner’s motion is granted, and the decision

appealed-from is affirmed.

                                           DISCUSSION

        Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

In summary, the Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is

supported by substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C.

§405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

        I.       The ALJ’s Decision

        The ALJ’s decision recites detailed findings of fact and sets forth the evidence upon which

they rest. Upon careful review of the complete record, I believe that the ALJ applied the correct

legal standards, and that her finding that plaintiff is not totally disabled is supported by substantial

evidence.

        In examining plaintiff’s applications, the ALJ summarized plaintiff’s medical records

describing treatment for bilateral knee osteoarthritis, degenerative disc disease (by history), asthma

(by history), morbid obesity, depressive disorder, bipolar disorder, personality disorder, and

posttraumatic stress disorder, which the ALJ determined together constituted a severe impairment

not meeting or equaling a listed impairment. (Dkt. #13 at 17).

        Upon review of the evidence of record, the ALJ determined that plaintiff retained the

residual functional capacity (“RFC”) to perform a range of sedentary work, with the ability to lift

and carry twenty pounds occasionally and ten pounds frequently. Plaintiff can sit for eight hours


                                                   2
          Case 1:20-cv-00468-DGL Document 23 Filed 08/10/21 Page 3 of 6




in an eight-hour workday, up to four hours at a time, and can stand or walk for four out of eight

hours, for up to one hour at a time. She should never climb ladders or scaffolds or work at

unprotected heights, but can occasionally climb stairs or ramps, balance, stoop, kneel, crouch and

crawl. She can no more than occasionally work with moving mechanical parts, operate a motor

vehicle, and tolerate humidity or wetness or pulmonary irritants and temperature extremes. She

must avoid walking on wet, slippery, or uneven surfaces. Secondary to mental impairments, she

can understand, remember, and carry out instructions for routine, repetitive work, and potentially

engage in semi-skilled work with time and training. She can sustain attention and concentration

for routine, repetitive tasks. Plaintiff can tolerate task-focused, object-oriented contact with

supervisors and coworkers, and occasional contact with the general public. Finally, plaintiff can

perform work that has minimal changes or requires minimal adaptations. (Dkt. #13 at 20).

       When presented with this RFC as a hypothetical at the hearing, vocational expert Rena

Serkin testified that such an individual would be unable to perform plaintiff’s past relevant work

as a telemarketer or collections clerk, but could instead perform the representative sedentary,

unskilled positions of document preparer, inspector, and table worker. (Dkt. #13 at 31-32). The

ALJ accordingly found plaintiff not disabled.

       II.     Plaintiff’s Nonexertional Limitations

       Plaintiff first argues that the ALJ’s RFC determination was not supported by substantial

evidence, because it failed to incorporate all of the mental limitations opined by treating primary

physician Dr. John Bauers.

       Dr. Bauers authored opinions on October 26, 2015 (prior to the alleged disability onset

date) and January 26, 2017, both stating, inter alia, that plaintiff’s mental health diagnoses resulted

in moderate limitations in maintaining attention and concentration, working at a consistent pace,


                                                  3
          Case 1:20-cv-00468-DGL Document 23 Filed 08/10/21 Page 4 of 6




and maintaining socially appropriate behavior. (Dkt. #13 at 434-36, 463-65). The ALJ gave these

opinions “minimal” and “some” weight respectively, but nonetheless appears to have credited the

mental limitations Dr. Bauers described: in applying the special technique, the ALJ determined

that plaintiff had “moderate” limitations in the areas of interacting with others, and maintaining

concentration, persistence, and pace, and the ALJ’s RFC determination sufficiently and fully

accounted for moderate “mental impairments.” (Dkt. #13 at 19-20).

       Specifically, the ALJ’s RFC finding limited plaintiff to routine, repetitive tasks, with no

more than occasional contact with the public, only task-focused and object-oriented contact with

supervisors and coworkers, and minimal changes or adaptation required. (Dkt. #13 at 20). In

finding that plaintiff could perform jobs existing in the national economy, the ALJ relied solely on

three unskilled jobs identified by the vocational expert. It is well-settled that moderate difficulties

in social interaction, attention, concentration, and working at a consistent pace, are sufficiently

accounted-for by limitations to unskilled, routine or repetitive work with no more than occasional

social interactions. See Martinez v. Commissioner, 2017 U.S. Dist. LEXIS 93475 at *20-*21

(N.D.N.Y. 2017) (collecting cases, and noting that the “Second Circuit has held that moderate

limitations in work related functioning do[] not significantly limit, and thus prevent, a plaintiff

from performing unskilled work”) (citing Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010));

Jimmerson v. Berryhill, 2017 U.S. Dist. LEXIS 116211 at *9 (W.D.N.Y. 2017) (moderate

limitations in concentration are accommodated by an RFC that limits the claimant to simple tasks

and limited interactions with others); Lowry v. Commissioner, 2017 U.S. Dist. LEXIS 52954 at

*10-*12 (N.D.N.Y. 2017) (moderate limitations including difficulty maintaining attention and

concentration are sufficiently accommodated by an RFC that limits claimant to unskilled work

with simple, routine tasks).


                                                  4
          Case 1:20-cv-00468-DGL Document 23 Filed 08/10/21 Page 5 of 6




        As such, regardless of whether the ALJ explicitly credited Dr. Bauers’ opinions with

respect to plaintiff’s mental limitations, or coincidentally adopted them when she found moderate

limitations in areas identical to those Dr. Bauers described, the same result would have been

reached, and remand would serve no purpose.

        III.    Consideration of Plaintiff’s Obesity

        Plaintiff also argues that the ALJ’s RFC determination did not sufficiently consider the

effects of her obesity.

        The Court disagrees. There is no appreciable evidence that plaintiff’s weight imposed

work-related limitations in ways not already accounted-for by the ALJ. Indeed, the reports of

treating and examining physicians during the period under review, both of which explicitly noted

plaintiff’s obesity, are generally supportive of the ALJ’s RFC determination. In his January 26,

2017 opinion, treating primary care physician Dr. Bauers included plaintiff’s morbid obesity

among her diagnoses, and identified moderate limitations in walking, standing, sitting, lifting and

carrying, pushing, pulling and bending, and extreme limitations as to climbing. (Dkt. #13 at 27,

434-35). Consulting internist Dr. David Brauer (not to be confused with treating physician Dr.

Bauers) examined plaintiff on March 22, 2017 and noted that although she was morbidly obese,

she had a normal gait and stance, could perform a full squat, climb up and down from the

examination table without difficulty, and showed full strength and range of motion throughout her

body. Dr. Brauer opined “mild to moderate” limitations in prolonged sitting, standing, and

walking, and engagement in postural activities, “due to chronic back pain and weight status.” (Dkt.

#13 at 23, 636-40). Consistent with these opinions and with other substantial evidence of record,

the ALJ’s RFC determination included extensive exertional, postural, and ambulatory limitations.

I find no error therein.


                                                5
          Case 1:20-cv-00468-DGL Document 23 Filed 08/10/21 Page 6 of 6




       Plaintiff also argues that the ALJ improperly ignored the causal relationship between

plaintiff’s morbid obesity and her back pain, osteoarthritis, and asthma, each of which produced

its own set of work-related limitations. This argument is beside the point: the ALJ identified

plaintiff’s degenerative disc disease, osteoarthritis and asthma as severe impairments along with

obesity, and formulated an RFC that explicitly included exertional, postural, and environmental

limitations to account for them, just as she was required to do. The ALJ was not obligated to engage

in any further analysis of the potential interrelationship between plaintiff’s obesity and her other

severe impairments, nor would doing so have served any proper purpose.

       I have considered the rest of plaintiff’s claims, and find them to be without merit. On

balance, I find that the record does not support plaintiff’s claim of total disability. I concur with

the ALJ and conclude that there is substantial evidence to support her determination. I find no

reason to modify it.



                                         CONCLUSION

       The plaintiff’s motion for judgment on the pleadings (Dkt. #16) is denied, and the

Commissioner’s cross motion for judgment on the pleadings (Dkt. #22) is granted. The

Commissioner’s decision that plaintiff was not disabled is in all respects affirmed, and the

complaint is dismissed.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       August 10, 2021.


                                                 6
